Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Status of claims
The amendment filed on 03/16/2022 is acknowledged. Claims 2 and 11-30 have been canceled and claims 3, 5, 6, 8, 10, and 32-34 have been withdrawn. Claims 1, 4, 7, 9, 31, and 35-40 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 03/16/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(2) rejection of claims 1, 7, and 9 over Cao et al. (US 2016/0058008 A1) and 35 U.S.C. 103(a) rejections of claims 2 and 4 over Cao et al. (US 2016/0058008 A1) and Najafi et al. (US 2011/0190392 A1), of claims 2 and 4 over Cao et al. (US 2016/0058008 A1) and Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580), of claims 31 and 35 over Cao et al. (US 2016/0058008 A1) and Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012), of claims 36-40 over Cao et al. (US 2016/0058008 A1) and Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf), and of claims 1 and 7 over Howland (WO 2013/006203) and Worley et al. (US 5,057,612) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) in view of Najafi et al. (US 2011/0190392 A1).
Cao et al. teach disinfecting fluids for immobilizing N-halamine such as 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one onto wipes, textiles, etc., by soaking (impregnating according to the disclosure in the instant specification) wipes or textiles to be antimicrobial; wherein the  textiles can be used as uniforms, surgical gowns, drapes and linens, etc. in hospitals to inactivate the pathogens and wherein disinfecting fluids for immobilizing N-halamine comprising at least one water soluble/dispersible halogen stabilizing compound such as hydroquinone (not a gelling agent) in claim 1, i.e., no polymeric binder (overlaps with gelling agent) (entire reference, especially abstract, paragraph 11, 22, 24, and 63-67, and claims 1, 6, and 9-14). No mechanical removing N-halamine step is disclosed by Cao et al.
As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed composition is a fibrous composition impregnated with 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. In this regard the presence of halogen stabilizer taught by Cao et al. in claim 1 does not materially affect the “basic and novel characteristics of the invention”.
Cao et al. do not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. who teaches compositions comprising N-halogenated amine (an N-halamine) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 being part of wound disinfectant article (wound dressing), antimicrobial wipes, etc. (disposable) (entire reference, especially abstract, paragraph 111, 128, 146, and 147, and claims 1, 11, and 15).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Najafi et al. to specify the antimicrobial textiles taught by Cao et al. can be wound dressing. Compositions comprising N-halogenated amine (an N-halamine) being part of both wound dressing and antimicrobial wipes was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the antimicrobial textiles taught by Cao et al. can be wound dressing flows from compositions comprising N-halogenated amine (an N-halamine) having been used in the prior art as part of both wound dressing and antimicrobial wipes, and from its being recognized in the prior art as useful for the same purpose as disinfecting wipes and wound dressing. 

Response to Applicants’ arguments:
Applicants argue that 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one is among the many N-halamines taught by Cao et al. and Najafi et al. and thus there is no motivation to choose as 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one from the many N-halamines while the claimed 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one having an extremely low hydrolysis constant and thus does not release free chlorine into water which results in advantageous deposit on fibrous.
However, this argument is not deemed persuasive. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103: 
“need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). 
Thus, at the time of the invention to a person of ordinary skill in the art would choose any one of the many N-halamines including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
Applicant merely argues that the claimed 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one being advantageous in deposit on fibrous based on its hydrolysis constant in comparison to all of the other N-halamines and nothing has been shown otherwise. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Furthermore, the instant invention is directed to N-halamines and is not limited to1-chloro-2,2,5,5-tetramethylimidazolidin-4-one according to the instant specification (abstract and page 14, line 9-26). Thus, the criticality of 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one over any other N-halamine is not established.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 31 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Najafi et al. (US 2011/0190392 A1), as applied to claims 1, 4, 7, and 9, further in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable Nonwoven for Medical Application” to specify the antimicrobial textiles such as surgical gowns taught by Cao et al. being disposable. Antimicrobial textiles such as surgical gowns being disposable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Najafi et al. (US 2011/0190392 A1), as applied to claims 1, 4, 7, and 9, further in view of Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the grammage of antimicrobial textiles such as surgical gowns.
This deficiency is cured by Midha et al. who teach surgical gowns having grammage of 35 and 50 g/m2 (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Midha et al. to specify the surgical gowns taught by Cao et al. having a grammage of 35 and 50 g/m2 (claims 37, 38, and 40). Surgical gowns having grammage of 35 and 50 g/m2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
With regard to the claimed grammage of about 15 to about 25 g/m2 and about 22 g/m2 in instant claims 36 and 39, the choice of about 15 to about 25 g/m2 and about 22 g/m2 grammage are alternative of the claimed about 25 to about 50 g/m2, about 25 to about 75 g/m2, about 50 g/m2 in the instant claims 37, 38, and 40 which is a feature solves no stated problem and presents no unexpected result since about 25 g/m2 grammage is suitable.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles being disposable wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” which teaches antimicrobial textiles being used in the health care industry as disposable wound dressing materials (2nd paragraph).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Cao et al. being disposable wound dressing. Antimicrobial textiles being used in the health care industry as disposable nonwoven and wound dressing materials was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 31 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580), as applied to claims 1, 4, 7, and 9, further in view of Disposable Nonwoven for Medical Application (https://www.technicaltextile.net/articles/disposable-nonwoven-for-medical-application-6594, 09/2012).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the antimicrobial textiles such as surgical gowns being disposable.
This deficiency is cured by “Disposable Nonwoven for Medical Application” which teaches antibacterial surgical gowns being disposable (entire reference, especially the 2nd paragraph on 2nd page and the last paragraph on page 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and “Disposable Nonwoven for Medical Application” to specify the antimicrobial textiles such as surgical gowns taught by Cao et al. being disposable. Antimicrobial textiles such as surgical gowns being disposable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Claims 36-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al. (US 2016/0058008 A1) and Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580), as applied to claims 1, 4, 7, and 9, further in view of Midha et al. (Studies on the properties of nonwoven surgical gowns, https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.883.9118&rep=rep1&type=pdf).
The teachings of Cao et al. are discussed above and applied in the same manner.
Cao et al. do not specify the grammage of antimicrobial textiles such as surgical gowns.
This deficiency is cured by Midha et al. who teach surgical gowns having grammage of 35 and 50 g/m2 (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Cao et al. and Midha et al. to specify the surgical gowns taught by Cao et al. having a grammage of 35 and 50 g/m2 (claims 37, 38, and 40). Surgical gowns having grammage of 35 and 50 g/m2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
With regard to the claimed grammage of about 15 to about 25 g/m2 and about 22 g/m2 in instant claims 36 and 39, the choice of about 15 to about 25 g/m2 and about 22 g/m2 grammage are alternative of the claimed about 25 to about 50 g/m2, about 25 to about 75 g/m2, about 50 g/m2 in the instant claims 37, 38, and 40 which is a feature solves no stated problem and presents no unexpected result since about 25 g/m2 grammage is suitable.

Response to Applicants’ arguments:
Argument regarding the 2nd-6th 103 rejections is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Najafi et al. (US 2011/0190392 A1) and Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as personal protection equipment ("PPE") (entire reference, especially abstract, paragraph 6, 15, and 90, claims 25 and 27).
Howland does not specify the antimicrobial consumable halogen component halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 	
Howland does not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by Najafi et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland, Worley et al., and Najafi et al. to specify the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing. Compositions comprising N-halogenated amine (an N-halamine) being part of both wound dressing and antimicrobial wipes was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing flows from compositions comprising N-halogenated amine (an N-halamine) having been used in the prior art as part of both wound dressing and antimicrobial wipes, and from its being recognized in the prior art as useful for the same purpose as disinfecting wipes and wound dressing. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/16/2022, have been fully considered but they are moot in view of new ground of rejections. 

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howland (WO 2013/006203) in view of Innovative developments in antimicrobial textiles (https://indiantextilejournal.com/articles/fadetails.asp?id=3580) and Worley et al. (US 5,057,612).
Howland teaches an antimicrobial textile comprising a cellulosic fiber layer with a surface of the fiber layer being coated with an antimicrobial coating including at least one type of consumable halogen component selected from halamine, etc., used as personal protection equipment ("PPE") (entire reference, especially abstract, paragraph 6, 15, and 90, claims 25 and 27).
Howland does not specify the antimicrobial consumable halogen component halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one.
This deficiency is cured by Worley et al. who teach substituted N-halo derivatives of imidazolidin-4-ones (halamine) including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one are stable, noncorrosive biocides which are resistant to direct sunlight, and are useful as disinfectants, sanitizers, and algae inhibitors (entire reference, especially abstract and example 6).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland and Worley et al. to specify the antimicrobial halamine taught by Howland including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one. Antimicrobial halamine including 1-chloro-2,2,5,5-tetramethylimidazolidin-4-one was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 		
Howland does not specify the antimicrobial textiles being used for wound dressing.
This deficiency is cured by “Innovative developments in antimicrobial textiles” whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Howland, Worley et al., and “Innovative developments in antimicrobial textiles” to specify the antimicrobial textiles taught by Howland in combination with Worley et al. can be wound dressing. Antimicrobial textiles being used in the health care industry as disposable nonwoven and wound dressing materials was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/16/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612